UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-34747 SPANSION INC. (Exact name of registrant as specified in its charter) Delaware 20-3898239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 915 DeGuigne Drive Sunnyvale, California (Address of principal executive offices) (Zip Code) (408)962-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ 1 Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes xNo¨ Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the close of business on October 25, 2012: Class Number of Shares Class A Common Stock, $0.001 par value Class B Common Stock, $0.001 par value 1 2 Table of Contents INDEX Page No. Part I. Financial Information Item 1. Financial Statements 4 Condensed Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2012 and September 25, 2011 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income– Three and Nine Months Ended September 30, 2012 and September 25, 2011 (Unaudited) 5 Condensed Consolidated Balance Sheets – September 30, 2012 (Unaudited) and December 25, 2011 6 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2012 and September 25, 2011 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 Part II. Other Information 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 49 Signature 50 3 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Spansion Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 25, 2011 September 30, 2012 September 25, 2011 Net sales $ Cost of sales Gross margin Research and development Sales, general and administrative Net gain on sale of Kuala Lumpur land and building - - ) - Restructuring charges - - Operating income Interest and other income Interest expense ) Income before income taxes Provision for income taxes Net income Less: Net income (loss) attributable to the noncontrolling interest - ) Net income attributable to Spansion Inc. common stockholders $ Net income per share Basic $ Diluted $ Shares used in per share calculation Basic Diluted See accompanying notes. 4 Spansion Inc. CondensedConsolidated Statements of Comprehensive Income (in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 25, 2011 September 30, 2012 September 25, 2011 Net income $ Other comprehensive loss, net of tax: Foreign currency translation gain (loss) ) ) Unrealized loss on cash flow hedges: Unrealized hedge loss arising during the period ) - ) - Net loss reclassified into earnings for cash flow hedges - - Net unrealized loss on cash flow hedges ) - ) - Other comprehensive loss, net of tax: ) Total comprehensive income $ Less: Comprehensive income (loss) attributable to noncontrolling interest - ) Comprehensive income attributable to Spansion Inc. common stockholders $ See accompanying notes. 5 Spansion Inc. Condensed Consolidated Balance Sheets (in thousands, except par value and share amounts) (Unaudited) September 30, 2012 December 25, 2011 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accrued compensation and benefits Other accrued liabilities Income taxes payable Deferred income taxes, short-term - Deferred income Current portion of long-term debt Total current liabilities Deferred income taxes Long-term debt, less current portion Other long-term liabilities Total liabilities Spansion Inc. Stockholders’ equity: Capital stock: Class A common stock, $0.001 par value, 150,000,000 shares authorized, 60,190,374 shares issued and outstanding (59,337,419 as of December 25, 2011) 61 60 Class B common stock, $0.001 par value, 1 share authorized, 1 share issued and outstanding - - Preferred stock, $0.001 par value, 50,000,000 shares authorized, 0 shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Spansion Inc. stockholders’ equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See accompanying notes. 6 Spansion Inc. Condensed Consolidated Statements ofCash Flows (in thousands) (Unaudited) Nine Months Ended September 30, 2012 September 25, 2011 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on liquidation of auction rate securities ) - Provision (benefit) for deferred income taxes ) Net gain on sale of Kuala Lumpur land and building ) - Net gain on sale and disposal of property, plant and equipment ) ) Asset impairment charges Compensation recognized under employee stock plans Amortization of inventory fresh start markup - Changes in assets and liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from liquidation of auction rate securities - Proceeds from sale of property, plant and equipment Purchases of property, plant and equipment ) ) Proceeds from maturities of marketable securities Purchases of marketable securities ) ) Other - Net cash provided by (used for) investing activities ) Cash Flows from Financing Activities: Proceeds from issuance of common stock due to options exercised Payments on debt and capital lease obligations ) ) Acquisition of noncontrolling interest ) - Cash settlement on hedging activities ) ) Purchase of bankruptcy claims - ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Liabilities recorded for purchases of property, plant and equipment $ $ See accompanying notes. 7 Spansion Inc. Notes to Condensed Consolidated Financial Statements (Unaudit) 1.Basis of Presentation The unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial information and pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and notes required by U.S. GAAP for annual financial statements. In the opinion of management, the unaudited interim financial statements reflect all adjustments consisting of normal and recurring entries considered necessary for a fair statement of the financial position, results of operations and cash flows for the periods presented.The December 25, 2011 condensed consolidated balance sheet data were derived from audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 25, 2011 but does not include all disclosures required by U.S. GAAP for annual periods. The Company adopted fresh start accounting (FSA) for financial reporting purposes upon emergence from bankruptcy proceedings on May 10, 2010. These condensed consolidated financial statements and related notes are unaudited and should be read in conjunction with the Company’s audited financial statements and related notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 25, 2011 as filed with the SEC on February 23, 2012. The results of operations for the nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for any other interim period or for the full fiscal year. The Company operates on a 52- to 53-week fiscal year ending on the last Sunday in December. The additional week in a 53-week fiscal year is added to the second quarter to realign the Company’s fiscal quarters more closely to calendar quarters. Fiscal 2012 and fiscal 2011 are comprised of 53-week and 52-week periods, respectively. Principles of Consolidation The unaudited condensed consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiaries, as well as a variable interest entity (VIE) for which the Company was the primary beneficiary through March 31, 2012. The VIE’s financial statements were not significant to the Company’s condensed consolidated financial statements for the periods presented. All significant intercompany accounts and transactions have been eliminated. On April 1, 2012, the Company acquired substantially all assets and assumed certain liabilities of the VIE under an asset purchase agreement and the entity ceased to be a VIE as of the acquisition date. Use of Estimates The preparation of the Company’s consolidated financial statements and disclosures in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of commitments and contingencies and the reported amounts of revenues and expenses during the reporting periods. Estimates are used to account for the fair value of certain marketable securities, revenue reserves, the allowance for doubtful accounts, inventory reserves, valuation of intangible assets, impairment of long-lived assets, legal contingencies, income taxes, stock-based compensation expenses, the fair value of the debt, and product warranties. Actual results may differ from those estimates, and such differences may be material to the Company’s condensed consolidated financial statements. 8 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) 2. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (FASB) issued an amendment to its guidance regarding the presentation of comprehensive income. The amended guidance gives an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amended guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. In December 2011, the FASB further modified the guidance by deferring until further notice the requirement of presenting the effects of reclassification adjustments on accumulated other comprehensive income as both components of net income and of other comprehensive income. This guidance is effective on a retrospective basis for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011. The adoption of this guidance beginning the first quarter of fiscal 2012 did not have any material impact on the Company’s financial position, results of operations or cash flows as it only impacted the presentation of the financial statements. The Company has opted to present this information in two separate but consecutive statements. In September 2011, the FASB issued an amendment to the guidance regarding the testing of goodwill for impairment. The amended guidance allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. An entity is no longer required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The amended guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The adoption of this guidance by the Company beginning the first quarter of fiscal 2012 did not have a material impact on the Company’s financial position, results of operations or cash flows. 3. Balance Sheet Components The Company’s cash balances are held in numerous locations throughout the world, with the majority in the United States. As of September 30, 2012, the Company had cash, cash equivalents, and short-term investments of $290.8 million held within the United States and $37.3 million held outside of the United States. As of December 25, 2011, the Company had cash, cash equivalents, and short term investments of $252.2 million held within the United States and $10.5 million held outside of the United States. All securities other than the Federal Deposit Insurance Corporation (FDIC) insured certificates of deposit were designated as available-for-sale. FDIC insured certificates of deposit are held to maturity. Gross unrealized gains and losses on cash equivalents and short term investments were not material as of September 30, 2012 and December 25, 2011. Gross realized gains and losses on cash equivalents and short term investments were not material for the three and nine months ended September 30, 2012 and September 25, 2011. 9 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) September 30, 2012 December 25, 2011 (in thousands) Cash and cash equivalents Cash $ $ Cash equivalents: Money market funds FDIC insured certificates of deposit Cash and cash equivalents $ $ Short-term investments Commercial paper $ $ FDIC insured certificates of deposit Short-term investments $ $ Account receivable, net Accounts receivable, gross $ $ Allowance for doubtful accounts ) ) Account receivable, net $ $ Inventories Raw materials $ $ Work-in-process Finished goods Inventories $ $ Property, plant and equipment, net Land $ $ Buildings and leasehold improvements Equipment Construction in progress Accumulated depreciation and amortization ) ) Property, plant and equipment, net $ $ 4. Equity Incentive Plan and Stock-Based Compensation Equity Incentive Plan The Company’s 2010 Equity Incentive Award Plan (2010 Plan) provides for the grant of stock options, stock appreciation rights, restricted stock units, restricted stock, performance awards, and deferred stock to its employees, consultants and non-employee members of its Board of Directors. The annual restricted stock unit (RSU) awards granted in fiscal 2010 and fiscal 2011 to employees vest over four years in four substantially equal annual installments on the anniversary date of the grant. Beginning in the first quarter of fiscal 2012, the Company issued RSU awards which vest over three years in three substantially equal annual installments on the anniversary date of the grant. 10 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) The key executive RSU awards granted in fiscal 2010 and fiscal 2011 have a four-year performance period, with 50 percent of each target award (base shares) subject to performance goals in each of the four fiscal years following the date of grant. The key executive RSU awards granted in fiscal 2012 have a three-year performance period, with 50 percent of each target award (base shares) subject to performance goals in each of the three fiscal years following the date of grant. A minimum of 50 percent and a maximum of 150 percent of base shares may vest over a three-year period, subject to the Company’s financial performance. If the performance goals are not met in a particular year, the unvested shares will be carried forward but will be forfeited if not earned by the last performance year. If performance is above target in a particular year, base shares earned will be accelerated after shares carried forward from prior years are used. However, no more than the number of shares in the initial grant can be earned. In the first quarter of fiscal 2012, the Company issued additional key executive RSU awards with a two-year performance period, with 100 percent of each target award (base shares) subject to performance goals in each of the two fiscal years following the date of grant. The two-year awards were granted to certain executives in lieu of participation in the Company’s annual cash bonus plan. The annual performance goals for these awards are the same as those for the three and four-year key executive RSU awards. A minimum of 0 percent and maximum of 100 percent of base shares vest each year, subject to performance. Unvested shares will not be carried forward and will be forfeited if not earned in any particular year. The numbers of shares of common stock available for grant under the 2010 Plan are shown in the following table: Shares Available For Grant Balance as of December 25, 2011 Additional shares issuable under 2010 Plan (annual increase for 2012) Stock options granted, net of forfeitures/cancellations ) RSU awards granted, net of forfeitures/cancellations ) Key Executive RSU awards granted, net of forfeitures/cancellations ) Balance as of September 30, 2012 11 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) Stock-Based Compensation The following table presents the total stock-based compensation expense by financial statement caption resulting from the Company’s stock options and RSU awards: Three Months Ended Nine Months Ended September 30, 2012 September 25, 2011 September 30, 2012 September 25, 2011 (in thousands) Cost of sales $ Research and development Sales, general and administrative Stock-based compensation expense before income taxes Stock-based compensation expense after income taxes(1) $ (1) There was no income tax benefit related to stock-based compensation because all of the Company's U.S. deferred tax assets, net of U.S. deferred tax liabilities, continue to be subject to a full valuation allowance. The weighted average fair value of the Company’s stock options granted is as follows: Three Months Ended Nine Months Ended September 30, 2012 September 25, 2011 September 30, 2012 September 25, 2011 Weighted average fair value of stock options granted $ The fair value of each stock option was estimated at the date of grant using a Black-Scholes option pricing model, with the following assumptions for grants: Three Months Ended Nine Months Ended September 30, 2012 September 25, 2011 September 30, 2012 September 25, 2011 Expected volatility % Risk-free interest rate % Expected term (in years) Dividend yield % As of September 30, 2012, the total unrecognized compensation cost related to unvested stock options and RSU awards was approximately $47.7 million after reduction for estimated forfeitures. These stock options and RSU awards will generally vest ratably through 2015. 12 Spansion Inc. Notes to Condensed Consolidated Financial Statements - (Continued) (Unaudited) Stock Option and Restricted Stock Unit Activity The following table summarizes stock option activities and related information under the 2010 Plan for the nine months ended September 30, 2012: Numberof Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life(inYears) Aggregate Intrinsic Value (in thousands) Outstanding stock options as of December 25, 2011 $ $
